NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5481-13T4
                                                  A-3416-14T4
                                                  A-4070-14T4

ISABELLA BLUMBERG,

        Plaintiff-Respondent,

v.

GIRSH BLUMBERG,

     Defendant-Appellant.
__________________________________

              Argued March 16, 2017 – Decided May 23, 2017

              Before Judges Alvarez, Accurso and Manahan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Union County,
              Docket No. FM-20-1243-10.

              Girsh Blumberg, appellant, argued the cause
              pro se.

              Isabella Blumberg,         respondent,     argued    the
              cause pro se.

PER CURIAM

        In   these     three    appeals,      calendared     back-to-back          and

consolidated for purpose of this opinion, defendant Girsh Blumberg
challenges a series of post-judgment orders entered by the Family

Part.      We affirm.

      In A-3416-14, defendant appeals from three post-judgment

orders.     The first order, filed in October 2014, denied his order

to show cause (OTSC) and converted it to a motion.                 The second

order, filed in January 2015, denied his motion to emancipate the

parties' daughter, enforce litigant's rights, void the sale of the

former marital home, stay all garnishment orders and directed

defendant     to    remove   his    personal   belongings   from   plaintiff's

storage unit.       An order entered in February 2015, denied defendant

reconsideration of the January 2015 order and granted plaintiff's

cross-motion to enforce litigant's rights and appointed plaintiff

attorney-in-fact         for       defendant    to    effectuate    equitable

distribution under the Judgment of Divorce (JOD).

      In A-4070-14, defendant appeals from two orders entered on

March 24, 2015, which approved two Qualified Domestic Relations

Orders (QDROs) submitted by plaintiff.

      In A-5481-13, defendant appeals from certain provisions of

four post-judgment orders.            The first order, entered on May 14,

2014, reinstated and readjusted defendant's pendente lite arrears

in the amount of $25,706, vacated a provision in an earlier order

that held plaintiff in violation of litigant's rights for failing

to   pay    the    children's   health    insurance   premiums,    and    denied

                                         2                               A-5481-13T4
defendant's motion in its entirety.         The second order, entered on

May 30, 2014, directed that all of defendant's retirement accounts

remain frozen.       The third order, entered on June 16, 2014, denied

without prejudice defendant's request to vacate the May 30, 2014

restraints.        The fourth order entered on July 18, 2014, denied

defendant's motion, for among other things: (1) reconsideration

of the May 14, 2014 order; (2) custody modification; and (3)

enforcement of litigant's rights.

     This is defendant's third, fourth and fifth appeals.                   On

defendant's first two appeals, we affirmed the parties' JOD, but

remanded for a recalculation of child support for the parties'

daughter. Blumberg v. Blumberg, Nos. A-5405-12 and A-1040-13 (App.

Div. Aug. 24, 2015), certifs. denied, 224 N.J. 281 (2016) (slip

op. at 2) (Blumberg I).       We also affirmed two post-judgment orders

entered in August 2013 that appointed plaintiff as defendant's

attorney-in-fact       to   effectuate    property   distribution,     found

defendant     in     violation   of   litigant's     rights,   and    denied

defendant's request for a stay pending appeal.          Id. at 21, 37.

     In his appeals, defendant challenges, among other arguments,

the adequacy of the findings in contending that the judge failed

to consider the evidence he submitted.          The crux of defendant's

arguments focuses on the sale of the former marital home, which

he alleges was unauthorized and improperly upheld by the judge.

                                      3                              A-5481-13T4
In addition, he contends the judge erred in denying his application

for emancipation of the parties' daughter and reconsideration.

Defendant further contends that the orders were entered "on an

impermissible basis and lack any jurisdiction."1

     We    summarize   the    following    facts    and   procedural   history

relevant to our determination. At the time of the divorce in 2013,

the parties' children were ages twenty and seventeen.                  The JOD

ordered,   in   relevant     part,   equitable     distribution   of   marital

assets including bank and retirement accounts, defendant to pay

child support and alimony, and designated plaintiff power of

attorney to effectuate the distribution and transfer of marital

assets, and that each party was responsible for paying for the

preparation of QDROs.          In addition, defendant was ordered to

provide "an updated accounting of all bills paid for the marital

home . . . and upon receipt," there would be a recalculation of

his pendente lite arrears. Further, the parties were granted joint

legal custody of the parties' daughter with plaintiff granted sole

physical custody.

     Defendant filed a notice of appeal challenging the JOD and

several pre-judgment orders.          After additional motion practice,




1
  In total, defendant raises thirty-one arguments over the three
appeals.

                                       4                               A-5481-13T4
two post-judgment orders were entered in August 2013 from which

defendant filed a second notice of appeal.     Blumberg I.

     In the interim, further issues emerged between the parties

regarding their obligations under the JOD.     This prompted another

series of post-judgment applications and appeals by defendant.      We

recite those applications for context and clarity.

     In 2014, defendant learned that plaintiff contracted to sell

the former marital home.   In response, defendant filed an OTSC to

prevent the sale of the home.     In addition, defendant requested

to void the real estate transaction, direct that his mortgagee

hold the release of the note and lien, enforce litigant's rights

and emancipate the parties' daughter.      Plaintiff was not served

in accordance with court rules.       A Family Part judge determined

that the OTSC was non-emergent and converted it to a motion.

     Defendant thereafter filed two emergent applications with

this court.   This court denied defendant emergent relief on both

motions reasoning that they were non-emergent.      Defendant sought

emergent relief from the Supreme Court, which was denied.

     The OTSC, now converted to a motion, was heard on January 9,

2015.   Subsequent to oral argument, defendant's motion as to all

relief sought was denied.    The judge held that plaintiff "was

clearly within her rights, pursuant to the judgment of divorce,

to sell the former marital residence, as she had complete ownership

                                  5                          A-5481-13T4
of it based on the final judgment of divorce."                         Defendant was

ordered to remove his personal belongings from plaintiff's storage

unit, which she rented to store his items following the sale of

the home.

      The judge also denied without prejudice defendant's request

that his support obligation terminate based upon his daughter's

emancipation.        Plaintiff was ordered to furnish defendant with

documents        attesting   to      the       daughter's     full-time        college

enrollment.       In addressing defendant's motion, the judge informed

defendant that, while a request to modify child support due to the

daughter's attendance at college away from home was appropriate,

it   was   not    properly   before    the      court   since     a    child   support

modification was not requested in his motion.                         The judge also

informed defendant he had the right to subpoena the third-party

institutions and could do so if he wished.               Addressing defendant's

retirement accounts, the judge concluded that defendant's history

of moving assets necessitated the freezing of the accounts and

thus declined to unfreeze them.                Lastly, the judge denied a stay

of the garnishment orders, finding that defendant was required to

pay his support arrears.           An accompanying order memorializing the

decision was entered the same day.

      Defendant      moved   for    reconsideration         and   other    relief     on

January 26, 2015.        Defendant sought modification of his support

                                           6                                   A-5481-13T4
obligations, enforcement of litigant's rights, and renewed his

application for emancipation.         Defendant alleged that plaintiff

failed   to   provide   documentation    of   their    daughter's   college

enrollment as ordered and failed to reimburse him for his portion

of the children's health insurance premiums. Defendant also sought

the disqualification of the judge on grounds of bias and lack of

impartiality.    Plaintiff opposed the motion and filed a cross-

motion, seeking to enforce certain provisions of the JOD and hold

defendant in violation of litigant's rights for failing to remove

his belongings from her storage unit.          With respect to the JOD,

plaintiff sought to effectuate the distribution of marital assets

under her power of attorney designation and QDRO approval.

     The motion and cross-motion were decided on the papers.             The

judge denied defendant's reconsideration motion and granted in

part plaintiff's cross-motion.          The judge appointed plaintiff

attorney-in-fact    for   defendant     "to   effectuate   the   equitable

distribution granted in the [JOD]" and ordered her to "resubmit

to the court the [QDRO] prepared by [d]efendant's                TIAA-CREF2

annuities and Alcatel Lucent 401K plan."              In the statement of

reasons that accompanied the order, the judge held that defendant


2
  TIAA-CREF is the Teachers Insurance and Annuity Association-
College Retirement Equities Fund and is a financial service
organization that manages the retirement funds for people who work
in the academic, research, medical and cultural fields.

                                   7                                A-5481-13T4
failed to submit "any information in support of his application

for reconsideration that would warrant a reconsideration," and

thus, failed to meet his burden in accordance with Rule 4:49-2.

The judge granted plaintiff's cross-motion to enforce certain

provisions    of   the    JOD   and   found   defendant   in   violation    of

litigant's right for failing to remove his personal property from

her storage unit.          The judge further denied with prejudice,

plaintiff's motion for $739.48 for the removal of defendant's

property.     Defendant filed an appeal (A-3416-14).

     After the appeal was filed, plaintiff submitted two QDROs for

judicial approval.         On March 24, 2015, both QDRO orders were

entered.     Defendant filed an appeal (A-4070-14).

     In early 2014, plaintiff moved to vacate certain provisions

of a previously issued order.          That order had, in relevant part,

credited $25,706.18 to defendant's pendente lite arrears after he

presented an accounting of payments made toward the marital home

as provided in the JOD, and had held plaintiff in violation of

litigant's right for failing to pay defendant her portion of the

children's    health     insurance    premiums.    Defendant    opposed    the

motion and filed a cross-motion to vacate the JOD, his support

obligations and arrears.

     The judge found defendant "incredible in this particular

matter."    Relying on plaintiff's proofs, the judge found defendant

                                       8                             A-5481-13T4
was unable to account for the nearly $32,000 once held in a bank

account that was subject to equitable distribution.                      The judge

noted   that    defendant       closed    that    account    without      one-half

distribution to plaintiff. Instead, defendant opened a new account

and deposited half of the money.              Plaintiff had no knowledge of

or access to the new account.             Given what transpired, the judge

reinstated defendant's arrears and ordered that his probation

account be adjusted accordingly.

     In addition, the judge found plaintiff sent her portion of

the children's health insurance premiums to defendant by certified

mail and defendant had failed to claim his mail.              The judge denied

defendant's cross-motion in its entirety upon finding that most

of defendant's relief was either on appeal or had been previously

addressed.     An order memorializing the findings and determinations

was entered on May 9, 2014.

     Later     that    month,    plaintiff      filed   an   OTSC   to    prohibit

defendant    from     "withdrawing       or   transferring    funds"     from   his

Alcatel Lucent 401K plan and his TIAA-CREF retirement account and

to direct the banks to freeze the accounts until a "QDRO meets

qualification status."          In an order entered on May 30, 2014, the

judge converted plaintiff's application to a motion returnable

June 27, 2014, and ordered that all of defendant's retirement

accounts "remain frozen."

                                          9                                A-5481-13T4
     Thereafter, defendant filed a motion to: (1) reconsider and

vacate certain provisions of the May 14, 2014 order; (2) find

plaintiff in violation of certain provisions of the JOD; (3) modify

the custody arrangement; (4) void the Declaration of Deed to the

former marital property; (5) grant him unrestricted access to the

former marital home and to his personal effects located therein;

(6) compel plaintiff to reimburse him for damages to his personal

property and to the former marital home; (7) compel plaintiff to

reimburse him $26,044.93 for payments toward the marital home "in

the nature of house occupancy and rent since October 2012"; (8)

credit $26,044.93 to his probation account and vacate all arrears;

(9) amend or vacate his child support and alimony obligations;

(10) compel plaintiff to reimburse him $13,205 for overpayment of

child support; (11) amend or vacate the   income withholding order,

and require plaintiff to reimburse him $61,939 for the 12 months

of improperly withheld income; (12) vacate the FJOD; (13) stay

custody, garnishment and withholding orders.

     Plaintiff opposed the motion and filed a cross-motion to: (1)

reinstate defendant's $200 per week payment obligation under the

JOD for his failure to pay in full the pendente lite relief; (2)

approve the QDRO; and (3) reduce her contribution to the children's

health insurance premiums.



                               10                           A-5481-13T4
     On June 12, 2014, defendant moved to vacate the May 30, 2014

restraints.   Plaintiff did not respond.       The judge determined that

defendant's application should be addressed at the scheduled June

27   return   date,     and   accordingly     denied    without   prejudice

defendant's request.

     The matters were heard on July 18, 2014.           Defendant's motion

for reconsideration was denied after a finding that defendant

reiterated the same arguments that were previously raised and

addressed. The judge also determined that there was no substantial

change in circumstances to warrant a transfer of custody.                 The

judge further found that defendant failed to prove his allegation

of parental alienation of the parties' daughter, and concluded

that no judicial decree could compel the daughter, an incoming

college freshman, to see her father.

     Defendant was denied unrestricted access and ownership to the

former marital home, but was offered the opportunity to retrieve

his items from the home.      The judge denied defendant's application

for reimbursement and credit of payments made toward the marital

home and a stay of custody, garnishment and withholding orders,

concluding    that    these   items   had   already    been   addressed   and

previously denied.       The judge declined to address defendant's

motion to amend or vacate child support and alimony, modify income

withholding, and provide reimbursement of payments made concluding

                                      11                             A-5481-13T4
that the court was without jurisdiction to decide the application

while defendant's appeal was pending.

     Concerning plaintiff's cross-motion, the judge reinstated

defendant's $200 per week payment for his failure to pay in full

his pendente lite support as provided in the JOD.           The judge also

granted plaintiff's application to reduce her contribution to the

children's health insurance premiums, finding that each parties'

contribution had been incorrectly calculated.         Upon recalculation,

plaintiff's contribution was adjusted to $119.03.              Defendant's

retirement accounts were frozen until a QDRO met qualification

status.     Defendant    was   also    prohibited    from   withdrawing    or

transferring funds from certain retirement accounts.          A confirming

order was entered on July 18, 2014.          Defendant filed an appeal (A-

5481-13).

     We accord special deference to the family court because of

its "special jurisdiction and expertise in family matters."               Id.

at 413.     Absent compelling circumstances, we are not free to

substitute our judgment for that of the trial court, which has

become familiar with the case.             Schwartz v. Schwartz, 68 N.J.

Super. 223, 232 (App. Div.), certif. denied, 36 N.J. 143 (1961).

However, the "trial court's interpretation of the law and the

legal   consequences    that   flow   from    established   facts   are   not

entitled to any special deference."            Manalapan Realty, L.P. v.

                                      12                            A-5481-13T4
Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).            "Accordingly,

when a reviewing court concludes there is satisfactory evidentiary

support for the trial court's findings, 'its task is complete and

it should not disturb the result, even though it has the feeling

it might have reached a different conclusion were it the trial

tribunal.'"    Llewelyn v. Shewchuk, 440 N.J. Super. 207, 213-14

(App. Div. 2015) (quoting Beck v. Beck, 86 N.J. 480, 496 (1981)).

      Reconsideration should only be used "for those cases which

fall into that narrow corridor in which either (1) the Court has

expressed   its     decision   based    upon   a   palpably   incorrect    or

irrational basis, or (2) it is obvious that the Court either did

not   consider,     or   failed   to   appreciate   the   significance     of

probative, competent evidence."         Cummings v. Bahr, 295 N.J. Super.

374, 384 (App. Div. 1996) (quoting D'Atria v. D'Atria, 242 N.J.

Super. 392, 401-02 (Ch. Div. 1990)).           Additionally, the decision

to deny a motion for reconsideration falls within the sound

discretion of the trial judge, to be exercised in the interest of

justice.    Ibid.

      Having considered the voluminous record before us and in

application of our standard of review, we conclude that defendant's




                                       13                           A-5481-13T4
arguments lack merit such as to require discussion in a written

opinion.   R. 2:11-3(e)(1)(E).3

     Affirmed.




3
  Our decision relates solely to        the substantive determinations
made by the Family Part as set          forth in the orders addressed
herein.   Our decision does not        relate to those determinations
reserved by the Family Part based      upon a lack of jurisdiction.

                                  14                           A-5481-13T4